Citation Nr: 1519763	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  08-03 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include a congenital abnormality of the lumbosacral spine.  

2.  Entitlement to service connection for a neck condition.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from June 1972 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied a reopening of the claims for service connection for a congenital abnormality of the lumbosacral spine and for a neck condition, implicitly reopened and denied the claim for service connection for headaches, to include on a secondary basis and denied service connection for PTSD.  The Veteran perfected a timely appeal of these determinations.  (See Notice of Disagreement (NOD), dated February 2008; Statement of the Case (SOC), dated June 2009; and Substantive Appeal (VA Form 9), dated July 2009).  The custody of the case was transferred to the RO in Manchester, New Hampshire.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in October 2009.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

As indicated above, the RO implicitly reopened the claim for service connection for headaches and addressed that claim on its merits.  Notwithstanding the RO's action, the Board had a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim of service connection.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, at the time of the October 2009 hearing and in the January 2010 Board decision, the Board rephrased the discrete issue concerning headaches as "whether new and material evidence has been received to reopen the claim for service connection for headaches."  

By the January 2010 decision, the Board reopened the claim of service connection for a congenital abnormality of the lumbosacral spine, and remanded the claim of service connection for a low back disorder, to include a congenital abnormality of the lumbosacral spine, to the RO.  Also, the Board remanded, in relevant part, the issues of service connection for PTSD, and of whether new and material evidence had been received to reopen the claims of entitlement to service connection for a neck condition and headaches.  

In March 2012, the Board reopened the issues of entitlement to service connection headaches and a low back disorder.  These issues were subsequently remanded by the Board for further evidentiary development.  The Board also denied the issues of entitlement to service connection for a neck condition and PTSD.  The Veteran appealed the denial of these issues to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court issued a Memorandum Decision confirming the March 2012 Board denial of entitlement to service connection for PTSD.  However, a Joint Motion to Recall the Court's decision was submitted by both parties, and the Court subsequently issued a new Order in March 2014 withdrawing the July 2013 Court decision and granting a Joint Motion to Remand the issues of entitlement to service connection for PTSD and a neck condition back to the Board.  This was because it was unclear from the previous decision whether the Board properly applied Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected depressive disorder has been raised by the record in a January 2015 VA Form 21-8940, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).






FINDINGS OF FACT

1.  The Veteran clearly and unmistakably suffered from a preexisting disability of the lumbar spine.  

2.  The Veteran's preexisting lumbar spine disability was clearly and unmistakably not aggravated as a result of active military service.  

3.  The Veteran does not suffer from an additional disability of the lumbar spine that manifested during, or as a result of, active military service.  

4.  The Veteran does not suffer from a neck disability that manifested during, or as a result of, active military service.  

5.  The Veteran does not suffer from a disability associated with headaches that manifested during, or as a result of, active military service.  

6.  The Veteran does not have a diagnosis of PTSD in accordance with the DSM-IV.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2014).

2.  The criteria for establishing entitlement to service connection for a neck condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for establishing entitlement to service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for establishing entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in June 2007 and August 2007 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also notified the Veteran as to how VA determines the appropriate disability evaluation and effective date.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, the Veteran received VA medical examinations in September 2008, June 2010 and August 2012, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In March 2010, VA was contacted by the Social Security Administration (SSA) and notified that the Veteran's medical records had been destroyed.  In January 2011, a Formal Finding of Unavailability regarding the Veteran's SSA records, following a March 2010 request for these records, was issued.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.   

Additionally, the Board finds there has been substantial compliance with its March 2012 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) contacted the Veteran and asked him to identify any additional relevant evidence.  The Veteran was also scheduled for VA examinations for his claimed headaches and low back disorders.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in October 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue

Low Back Disorder 

The Veteran contends that he is entitled to service connection for a low back condition.  Specifically, he has argued that his preexisting back condition was aggravated beyond the natural progression as a result of a motor vehicle accident during military service, or, that he suffers from a separate disability that arose as a result of this accident.  However, the preponderance of the evidence of record demonstrates that the Veteran currently suffers from a back condition related to a preexisting disability that was not aggravated beyond the natural progression as a result of military service.  As such, service connection cannot be established.  

According to a September 1973 record, the Veteran was involved in a motor vehicle accident.  At this time, he complained of right thigh and chest pain.  There was no mention of back pain at this time.  However, a January 1974 treatment note indicates that the Veteran was complaining of upper back pain "again."  
A February 1974 treatment record notes upper back pain for several months of obscure etiology.  An April 1974 treatment record notes that the Veteran was suffering from a chronic low back strain.  The Veteran reported upon further treatment in April 1974 that he had been suffering from chest and back pain for the past 2 years.  

According to a May 1974 Medical Board report, the Veteran was suffering from congenital abnormalities of the lumbosacral spine that were not aggravated by military service.  It was noted that approximately 3 months earlier the Veteran reported that he began to note low back pain.  With the passage of time, this pain had radiated up his back to the area between his scapulae and had involved his right arm.  Examination of the lumbar spine was noted to be entirely within normal limits with a full range of motion.  There was pain over the small of the back bilaterally without muscle spasm.  No treatment was indicated and none was rendered.  

According to a March 1984 VA treatment note, the Veteran reported that his back was "killing" him.  No diagnosis associated with this complaint was assigned at this time.  

In March 1993, the Veteran reported that he fell from a 10 to 12 foot height 3 years earlier.  The Veteran was seen for VA treatment in January 1994.  He reported chronic low back pain with an old injury.  Radiological imaging revealed a transitional fifth lumbar segment.  Otherwise, the spine was deemed to be unremarkable.  A separate treatment note from January 1994 indicates that the Veteran had been suffering from low back pain for the past 2 years.  A March 1994 VA treatment note indicates that the Veteran had a long history of progressive back pain without a specific history of trauma.  

A March 1999 VA treatment note indicates that X-rays of the thoracic spine showed multiple compression fractures involving the upper thoracic region which the radiologist thought were "old."  No significant degenerative changes were shown upon X-ray.  The Veteran reported to the radiologist that he was lifting heavy weights at his old employment.  

During VA treatment in July 2003, the Veteran report back pain since a severe motor vehicle accident while in service.  An August 2003 MRI revealed degenerative changes at L1-2 and L2-3 without foraminal or canal compromise.  The Veteran also reported low back pain upon treatment in January 2006.  According to a May 2006 MRI report, the vertebral bodies demonstrated slightly heterogeneous signal.  There was also degeneration of the thoracic discs from T4 through T9 with endplate Schmorl's node formation.  The findings were noted to represent a major abnormality.  The Veteran also reported chronic pain since the 1970s following an in-service injury upon treatment in December 2006.  

The record also contains a private note dated November 2007 from a physician with the initials M. T.-J.  According to this physician, the Veteran was followed for chronic neck and back pain.  The Veteran's motor vehicle accident of 1973 was noted and the physician indicated that the Veteran complained of back pain the following day.  An April 1974 record discussing a long history of chest and back pain was also mentioned.  The physician opined that the Veteran's rollover accident more likely than not aggravated his underlying condition.  No rationale in support of this conclusion was provided.  The record reflects that this opinion was provided after the Veteran contacted the physician for her to "write a favorable letter or progress note."  An additional November 2007 note from a private physician with the initials H. K. states that "it is possible that the injuries you suffered in a rollover accident back in 1973 has led to chronic pain and suffering."  This physician did not discuss any of the evidence of record or provide any further rationale or discussion in support of this opinion.  

The Veteran was afforded a VA examination of the lumbar spine in September 2008.  The Veteran reported that the entire lower part of his back felt weak and had an aching type of pain.  The Veteran reported that his back had caused him pain ever since he got out of the service.  Upon examination, the examiner concluded that the Veteran suffered from a lumbosacral spine strain with osteoarthritis and congenital asymmetry of transverse process of L4 to S1.  The examiner opined that it was less likely as not that this condition was caused by or a result of a motor vehicle accident that occurred while the Veteran was driving a military service.  The examiner reviewed the Veteran's military treatment records.  Records from the day of the accident revealed only a slight contusion to the medial thigh and a contusion to the sternum area of the chest with slight pain.  Service records did not reflect anything more than slight injuries from this accident.  While the Veteran was noted to have upper back pain in February 1974, there was no mention of any relationship between this pain and the previous motor vehicle accident.  An April 1974 treatment note did indicate that the Veteran's back pain dated back as long as 2 years.  However, there was no evidence in the medical records that this preexisting back pain was any worse after the Veteran's motor vehicle accident than it was before.  X-rays at this time were essentially normal except for a congenital abnormality.  Following the Veteran's claim of 1975, in which he made no mention of his back pain being caused by or worsened by a motor vehicle accident, there is no further evidence of back pain for almost 20 years.  The Veteran was treated in 1994 with a history of back pain for the past 2 years.  A March 1999 record notes a history of multiple old compression fractures.  The Veteran related this to his old job that involved lifting heavy weights.  The Veteran's current back problems seemed to be related to his employment in heavy construction, lifting heavy weights and his fall from 12 feet in the early 1990s.  The Veteran was also noted to have severe osteoporosis.  This cannot be caused by any accident, but was thought to most likely be due to the Veteran's long history of heavy tobacco use combined with his clinically low levels of Vitamin D.  

The Veteran was afforded a VA examination of the lumbar spine in August 2012.  It was noted that the Veteran was diagnosed with degenerative disc disease of the lumbar spine in 1994, a chronic lumbar strain in 1994 and degenerative spondylosis of the lumbar spine in 1993.  The Veteran stated that in September 1993 he was driving a patrol truck at night at about 50 miles per hour when he swerved, lost control and rolled over in a ditch.  The Veteran reported that he believes he had his seatbelt on, but only lap belts were used at this time.  He was able to crawl out of the truck and walk when help arrived.  He was examined after the accident and stated that there was no need for hospitalization.  A follow-up note from the following day did note a number of complaints, including general back pain and slight tenderness of the back.  

The examiner reviewed the file and noted that the Veteran's history as stated to this examiner was somewhat vague for the period immediately following separation from service.  The Veteran did not recall any specific ongoing back pain initially and in fact took a job doing construction work.  This involved a lot of lifting, carrying and heavy work.  The Veteran reported that he began having increased pain in his lower back after years of working this job.  The examiner opined that it was less likely than not that this condition was incurred in or caused by military service.  The examiner concluded that, based on the medical evidence of record, it can be concluded with a reasonable degree of medical certainty that the Veteran has a low back disorder, to include a lumbar strain and osteoarthritis.  It was also deemed that it was less likely as not that the Veteran's current back condition was etiologically or causally related to his military service, including his in-service motor vehicle accident, or, that it manifested within one year of separation from active service.  While the Veteran did have complaints of back pain following his in-service motor vehicle accident in 1973, these did not appear to be of a significant degree of severity and only required one follow-up visit.  While the Veteran was seen for back pain in service in 1974, there is no indication linking this pain to the motor vehicle accident in question.  In fact, the notes indicate pain of "obscure etiology" and "no definite history of trauma."  The evidence of record does not suggest continued significant back pain in the period of time immediately following service.  As such, it would be difficult to attribute his current back pain and back condition to either the in-service motor vehicle accident or the pain for which he was discharged by Medical Board from service.  

The examiner further explained that the Veteran stated that he did not recall any specific ongoing back pain initially and in fact took a job doing construction work and became a union carpenter.  This job involved a lot of lifting, carrying and heavy work.  The Veteran reported that he began to have increasing pain in his lower back after years of working this job.  His current lumbar condition of lumbar strain and degenerative disc disease and degenerative arthritis were more likely the result of cumulative wear and tear on his spine in the course of his heavy duty occupation as a carpenter over many years.  

The examiner also discussed the November 16, 2007, opinion from Dr. T-J.  This opinion noted that the Veteran had worsening of a pre-existing back injury following a military vehicle accident in 1973.  Service medical records from September 1973 indicated that the Veteran suffered a contusion and a concussion to the chest and complained of back pain.  An April 1974 note also indicated that he had longstanding chest and back pain following this motor vehicle accident.  Dr. T-J subsequently opined that it was more likely than not that this accident aggravated his underlying condition.  The examiner disagreed, noting that Dr. T-J's opinion was not accompanied by any rationale as to why it was felt that the Veteran aggravated his underlying condition following the accident.  The Veteran requested this statement himself and there was no evidence of record of a preexisting back injury (although this may have referred to the Veteran's preexisting congenital condition).  The examiner also stressed that the Veteran's diagnosis of osteoporosis was not related in any way to his diagnosis of a lumbar strain, lumbar degenerative arthritis and disc disease.  

The examiner further discussed that the Veteran's preexisting lumbar spine disability, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The evidence of record revealed that the Veteran clearly had a condition of transitional L5 vertebra.  X-ray films dated April 1974 of the lumbosacral and thoracic spine were entirely within normal limits with the exception of the lower lumbar area.  There was marked asymmetry of the transverse processes of the L5 vertebra and the L5-S1 and L4, L5 articulations were quite asymmetrical.  A January 1994 X-ray also revealed the lumbar bodies to be well-aligned.  The fifth lumbar segment was transitional in type.  The examiner explained that transitional lumbar vertebrae were a common finding often discovered when X-rays are taken for some other reason as was the case here.  It has already been ruled that this was not aggravated in service at the time of his Medical Board.  The significance and natural history of transitional vertebrae has been debated for more than 100 years per the medical literature with no absolute conclusions having been reached.  There appears to be a general consensus that over time, people with transitional vertebrae are more likely to develop degenerative changes in the spine than those without.  However, as previously discussed, there is no evidence that the Veteran had any degenerative changes of the spine caused by or a result of any event in military service.  These developed years after service, and given the Veteran's congenital transitional vertebra and the nature of his job as a carpenter, this condition would likely have developed even in the absence of his in-service motor vehicle accident.  As such, the examiner agreed with the Medical Board's conclusion that the Veteran's congenital spinal condition was not aggravated by military service.  

The preponderance of the above evidence demonstrates that service connection for a low back condition is not warranted.  For purposes of basic entitlement to service-connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

In the present case, a preexisting back disability was not noted at the time of enlistment.  However, there is clear and unmistakable evidence demonstrating that the Veteran had a preexisting low back disability at the time of enlistment, and, that it was not aggravated by military service.  According to the May 1974 Medical Board report, the Veteran suffered from congenital abnormalities of the lumbar spine that preexisted military service.  The August 2012 VA examiner also concluded that the Veteran clearly and unmistakably had a back disability that preexisted military service.  The examiner explained that the evidence of record clearly reflected that the Veteran had a condition of transitional L5 vertebra, which the examiner noted was a congenital condition.  As such, the evidence demonstrates that the presumption of soundness does not apply in this case as the Veteran clearly and unmistakably had a preexisting low back disability.  

The evidence of record also clearly and unmistakably demonstrates that the Veteran's preexisting low back disability was not aggravated beyond the natural progression as a result of military service.  For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  The record reflects that the Veteran complained of back pain that began prior to service.  (See April 1974 record noting back pain for the past 2 years).  While the Veteran did continue to suffer from back pain, the May 1974 Medical Board concluded that this condition was not aggravated by military service.  Post-service records beginning in 1984 continue to reflect complaints of back pain.  However, none of these records suggest any relationship between the Veteran's complaints and military service.  In March 1993, the Veteran fell from a 10 to 12 foot ladder and reported chronic low back pain with an old injury.  X-rays at this time revealed the spine to be normal, aside from the transitional lumbar vertebra.  In March 1999, the Veteran was noted to have "old" compression fractures of the thoracic spine.  The Veteran related this to heavy lifting at work.  There is nothing of record to suggest that the Veteran suffered any compression fracture during military service.  

The Veteran was also afforded 2 VA examinations in this case.  According to the September 2008 VA examiner, while there was evidence of back pain in service, there was no evidence to suggest that the Veteran's preexisting back pain was any worse after his motor vehicle accident than before.  X-rays at the time were essentially normal aside from the Veteran's congenital spine condition.  The Veteran also related his back problems to his job that involved heavy lifting in March 1999, making no mention of military service.  Finally, while the Veteran was noted to have osteoporosis, the examiner explained that this cannot be caused by an accident but was most likely due to the Veteran's long history of heavy tobacco use and low Vitamin D levels.  The August 2012 VA examiner came to a similar conclusion, finding clear and unmistakable evidence that the Veteran's preexisting back disability was not aggravated beyond the natural progression as a result of military service.  The examiner explained that X-rays from April 1974 were entirely within normal limits except for the transitional lumbar vertebra.  A January 1994 x-ray also revealed the lumbar bodies to be well-aligned.  The fifth lumbar segment was transitional, however.  Transitional lumbar vertebrae were a common finding often discovered when x-rays are taken for other reasons.  After reviewing the medical literature, the examiner explained that people with transitional vertebrae are more likely to develop degenerative changes in the spine than those without.  In the present case, there is no evidence to suggest that any of the Veteran's degenerative changes are due to military service.  These developed years after service, and due to the nature of the Veteran's job, this condition would likely have developed with or without the in-service motor vehicle accident.  As such, the evidence of record demonstrates that the Veteran's preexisting lumbar spine disability was not permanently aggravated as a result of military service.  

The Board recognizes that a Dr. M. T. J. stated in November 2007 that the Veteran's rollover accident more likely than not aggravated his underlying condition.  A Dr. H. K. also stated in a November 2007 letter that it was "possible" that the Veteran's injuries he suffered in his motor vehicle accident during service led to chronic pain and suffering.  The Board has considered these opinions, but finds they lack probative value.  As for the opinion of Dr. M. T. J., there is no rationale or discussion of the facts explaining how Dr. J reached this conclusion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  As for the opinion of Dr. H. K., in addition to offering no rationale, the physician simply concluded that it was "possible."  See 38 C.F.R. section 3.102; see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim).  The August 2012 VA examiner also noted that there was no rationale associated with this opinion to explain why the physician felt that the Veteran aggravated his underlying condition following the accident.  As such, the Board finds that the opinions of the VA examiners of record carry more probative weight.  

Finally, the preponderance of the evidence of record demonstrates that the Veteran did not incur an additional disability of the lumbar spine as a result of active military service.  According to the September 2008 VA examiner, the Veteran currently suffered from a lumbosacral spine strain with osteoarthritis and congenital asymmetry of transverse process L4 to S1.  However, the examiner opined that it was less likely as not that this condition was caused by or a result of the Veteran's in-service motor vehicle accident.  The military records revealed only a slight contusion to the medial thigh and a contusion to the sternum area of the chest with slight pain.  While the Veteran was subsequently noted to have back pain, none of the records suggested any relationship between this pain and military service.  The August 2012 VA examiner also opined that it was less likely as not that the Veteran's current back condition was etiologically or causally related to his military service, including his in-service motor vehicle accident, or, that it manifested within one year of separation from active duty.  While the Veteran did complain of back pain in service, this did not appear to be of a significant degree of severity.  Records from 1974 indicate that the Veteran's back pain was of obscure etiology with no definite history of trauma.  The Veteran also reported that after service, he took a job that required a lot of lifting and carrying, and he began to have increasing back pain after years of working this job.  The record contains no other probative evidence linking any current back disability to military service, and as such, the preponderance of the evidence demonstrates that the Veteran does not suffer from a current lumbar spine disability that manifested during, or as a result of, active military service.  

The Board recognizes that the Veteran believes he is entitled to service connection for a low back condition.  The Veteran stated in a July 2007 statement that he was sure he had a number of physical problems as a result of his in-service motor vehicle accident.  In June 2008, the Veteran testified at a DRO hearing that he was suffering from back pain after his in-service accident.  The Veteran also testified that he could feel his back condition when he got out of service in 1974.  The Board is not disputing that the Veteran had back symptomatology during service.  The record clearly and unmistakably demonstrates that he was suffering from a preexisting congenital spine condition at this time.  However, the Veteran has not provided any competent and probative evidence suggesting that he suffers from any current disability of the spine, or increased disability, as a result of military service.  While he himself has asserted a causal connection, the evidence of record fails to demonstrate that the Veteran has the requisite training or expertise to link a current disability to an incident that occurred decades earlier.  As such, the Veteran's assertions fail to demonstrate that service connection for a lumbar spine disability is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a lumbar spine disability must be denied.

Neck Disability

The Veteran also contends that he is entitled to service connection for a neck disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not currently suffer from a neck disability that manifested during, or as a result of, active military service.  

The Veteran's service treatment records do not reflect that he suffered any injury to the neck or any symptomatology associated with the neck during active military service.  While the Veteran has since reported neck pain since an in-service motor vehicle accident, as will be discussed below, this is not supported by the evidence of record.  

The post-service treatment records reveal no reports concerning the neck or the cervical spine until May 2006.  A June 1981 VA treatment note contains the Veteran's report of pain in his knees and back since service and do not mention any neck pain.  In March 1993, the Veteran reported that he fell from a 10 to 12 foot height 3 years earlier.  Another March 1993 record indicates that the Veteran's neck was supple without abnormality and that he had a full range of motion.  An October 2001 VA treatment note reflects that a physical examination of the neck was unremarkable.  

According to an April 2005 MRI of the cervical spine, there were no significant abnormalities at the C1-2 or C2-3 levels.  There was shallow central protrusion of the disc at C3-4 and central disc/osteophyte complex at C4-5.  There was an annular bulge with mild uncinate hypertrophy at C5-6 and broad based annular bulge with bilateral uncinate with facet hypertrophy at C6-7.  An asymmetric bulge was also noted at C7-T1.  Narrowing of the disc spaces was also noted upon imaging in July 2005.  

According to a June 2005 VA treatment note, the Veteran had neck pain "for years."  The Veteran felt that this neck pain was related to a motor vehicle accident during service.  An October 2005 VA treatment note reflects a diagnosis of cervical spondylosis.  

The Veteran was noted to be suffering from persistent neck pain with radiation down both arms upon treatment in January 2006.  A February 2006 VA treatment note reflects that the Veteran was suffering from right shoulder pain.  It was determined that his symptoms were mainly due to the cervical nerve root.  He was noted to have quite extensive changes on his MRI, revealing fairly extensive disc osteophyte complex at C4-5.  

According to a May 2006 VA treatment note, the Veteran was suffering from pain that started within the last 3 years.  However, he reported that since the middle 70's he had experienced minor pain that he coped with.  He then worked in construction for 25 years, and over the last 8 years, he worked in pile driving, climbing and heavy lifting.  Within the last 6 years of doing this work he began to have severe paine.  The Veteran reported that he was told by a doctor in the military following his motor vehicle accident that he had a small separation in his vertebrae and that he might have future problems as a result of this.  The Veteran stated that the records appear to have disappeared.  

The Veteran also reported chronic pain since the 1970s following an in-service injury upon treatment in December 2006.  A June 2007 VA treatment note suggests that the Veteran had a history of cervical vertebral injury while in the military.  The source of this report is not noted.  

A September 2007 VA treatment note indicates that the Veteran had multi-level degenerative disease that was out of proportion to what was expected for a man of his age.  It was determined that this was consistent with trauma due to a remote accident.  The record also contains a private note dated November 2007 from a physician with the initials M. T.-J.  According to this physician, the Veteran was followed for chronic neck and back pain.  The Veteran's motor vehicle accident of 1973 was noted and the physician indicated that the Veteran complained of back pain the following day.  An April 1974 record discussing a long history of chest and back pain was also mentioned.  The physician opined that the Veteran's rollover accident more likely than not aggravated his underlying condition.  No rationale in support of this conclusion was provided.  An additional November 2007 note from a private physician with the initials H. K. states that "it is possible that the injuries you suffered in a rollover accident back in 1973 has led to chronic pain and suffering."  This physician did not discuss any of the evidence of record or provide any further rationale or discussion in support of this opinion.  

The Veteran was afforded a VA examination of the spine in September 2008.  The Veteran complained of cervical neck pain that began a few years earlier.  The Veteran believed that this pain was related to an automobile accident in the early 1970s.  Upon examination, the examiner concluded that the Veteran suffered from a cervical spine strain with osteoarthritis.  The examiner opined that it was less likely as not that this condition was caused by or a result of a motor vehicle accident that occurred while the Veteran was driving a military service.  The examiner reviewed the Veteran's military treatment records.  Records from the day of the accident revealed only a slight contusion to the medial thigh and a contusion to the sternum area of the chest with slight pain.  Service records did not reflect anything more than slight injuries from this accident.  

The preponderance of the above evidence demonstrates that service connection for a neck condition is not warranted.  There is no evidence of disability or injury of the neck during active military service.  While the Veteran was in a motor vehicle accident, the evidence does not suggest that the Veteran suffered a chronic injury to the neck as a result of this accident.  In fact, numerous records after separation from service reveal that the Veteran's neck was normal.  It is not until several decades after separation from active duty that the Veteran reports complaints associated with his neck.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  

The Board again recognizes that a Dr. M. T. J. stated in November 2007 that the Veteran's rollover accident more likely than not aggravated his underlying condition and suggested that this was related to his neck pain.  A Dr. H. K. also stated in a November 2007 letter that it was "possible" that the Veteran's injuries he suffered in his motor vehicle accident during service led to chronic pain and suffering.  The Board has considered these opinions, but as previously noted, finds that they lack probative value.  As for the opinion of Dr. M. T. J., there is no rationale or discussion of the facts explaining how Dr. J reached this conclusion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom, 12 Vet. App. at 187.  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black, 5 Vet. App. at 180.  As for the opinion of Dr. H. K., in addition to offering no rationale, the physician simply concluded that it was "possible."  See 38 C.F.R. section 3.102; see also Stegman, 3 Vet. App. at 230; Bostain, 11 Vet. App. at 127-28, quoting Obert, 5 Vet. App. at 33 (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim).  As such, the Board finds that the opinions of the VA examiners of record carry more probative weight.  

The Board recognizes that the Veteran believes he is entitled to service connection for a low back condition.  The Veteran stated in a July 2007 statement that he was sure he had a number of physical problems as a result of his in-service motor vehicle accident.  In June 2008, the Veteran testified at a DRO hearing that he was suffering from neck pain after his in-service accident.  The Veteran also testified in October 2009 that his neck symptomatology began following his motor vehicle accident during service.  While the Veteran is competent to offer testimony about his own symptomatology, this Board does not find the Veteran's assertions of symptomatology since military service to be credible.  Numerous evaluations of the neck over the next 20 years reveal it to be normal.  It is not until approximately 3 decades after separation from active duty that the Veteran begins to report neck symptomatology since military service, greatly calling into question the credibility of his current assertions.  Furthermore, the record does not reflect that the Veteran has the requisite training or expertise to otherwise offer a medical opinion linking his current neck disability to military service.  As such, the Veteran's assertions fail to demonstrate that he is entitled to service connection for a neck condition.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a neck condition must be denied.

Headaches

The Veteran also contends that he is entitled to service connection for headaches.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not currently suffer from a chronic headache disability that manifested during, or as a result of, active military service.  

The Veteran's service treatment records do not reflect that he suffered from a chronic headache disability during active military service.  Likewise, post-service treatment records fail to reflect that the Veteran suffers from any current headache disability that manifested during, or as a result of, active military service.  The first evidence of a headache disability is an earlier claim dated April 2005.  At this time, the Veteran reported headaches ever since a motor vehicle accident.  In his subsequent claim of June 2007, the Veteran alleged that he currently suffers from headaches due to neck trauma in the military.  As discussed in the previous section, the Veteran is not service-connected for a neck condition.  

The record reflects that the Veteran was afforded a VA examination for his claimed headaches in August 2012.  It was noted that the Veteran was diagnosed with tension headaches in approximately 2005 and headaches associated with degenerative disc disease and degenerative joint disease of the cervical spine in approximately 1983.  The Veteran reported that he was involved in a rollover motor vehicle accident on or around September 26, 1973.  He could not recall many distant details regarding the onset of his headaches and he did not recall any specific headache immediately following the accident but admitted on closer questioning that he may have had some minor headaches immediately following the accident.  He stated that his headaches began within 10 years of the accident.  The Veteran also associated his headaches with his neck pain.  It was noted by the examiner that service connection had been denied for a cervical spine disability.  

The examiner noted that an extensive review of the available medical records in the file did not reveal any evidence of complaints of headaches, evaluation or treatment for headaches from the time of the above noted accident to the present time.  The examiner opined that it was less likely than not that the Veteran's headaches were incurred in or caused by an in-service injury, event or illness.  The examiner noted that the Veteran had a diagnosis of headaches related to degenerative disc disease of the cervical spine - a condition for which it had already been determined that service connection was not warranted.  An extensive review of the available records revealed no evidence of any complaints of headaches, evaluation or treatment for headaches, from the time of the in-service accident until the present date (with the possible exception of July and August 2005 when he was diagnosed with headaches thought to be tension headaches in quality).  In summary, there was no evidence linking the Veteran's current tension headaches to the motor vehicle accident in service or any other accident, event or illness while in active duty service.  

The preponderance of the above evidence demonstrates that service connection for headaches is not warranted.  There is no evidence of a chronic headache disability during active military service.  Likewise, there is no post-service evidence of headaches until many years after separation from active duty.  The Veteran himself has conceded that his headaches began within 10 years of separation, suggesting that he did not suffer from a chronic disability during active military service or within one year of separation from active duty.  Finally, there is no competent evidence of record linking the Veteran's current headaches to military service, to include his in-service motor vehicle accident.  As such, service connection for headaches is not warranted.  

The Board recognizes that the Veteran believes he is entitled to service connection for headaches.  The Veteran stated in a July 2007 statement that he was sure he had a number of physical problems as a result of his in-service motor vehicle accident.  In June 2008, the Veteran testified at a DRO hearing that he was suffering from headaches after his in-service accident.  The Veteran also testified in October 2009 that he first received treatment for headaches in 1974.  While the Veteran may have received treatment for headaches in the past, there is nothing of record to suggest that the Veteran suffered from a chronic headache disability following military service.  The Veteran has stated that they began within 10 years and he testified during his October 2009 hearing that a doctor had never told him that his headaches were related to his military service.  While the Veteran may believe that his current headaches are related to his in-service motor vehicle accident, the record does not reflect that he has the requisite training or experience to offer an opinion linking a current medical condition to an injury that occurred decades earlier.  As such, the Veteran's assertions fail to reflect that he is entitled to service connection for a headache disability.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for headaches must be denied.



PTSD

Finally, the Veteran contends that he is entitled to service connection for PTSD.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not in fact suffer from PTSD.  While he does suffer from other psychiatric disabilities, service connection has already been established for these.  

The Veteran's service treatment records do not reflect that he suffered from PTSD during his active military service.  The Veteran was seen in October 1973 for severe anxiety.  The Veteran reported at this time that he felt he was being unjustly accused of using dope.  A psychiatric evaluation performed at this time resulted in a diagnosis of an emotionally unstable personality, moderate.  It was noted that this existed prior to enlistment and was manifested by anti-authoritarianism, passive aggressive behavior, stubbornness, ineffective performance, blaming attitudes, poor impulse control, persistent neuropathic traits of childhood (i.e., nail-biting, headaches, hyperventilation under stress, past history of emotionality turbulent childhood with loss of child parent boundaries, ineffective discipline, and drug use prior to enlistment).  A May 1974 Medical Board report indicates that the Veteran was suffering from an emotionally unstable personality that existed prior to entry.  

A December 1982 VA treatment note reflects a diagnosis of a generalized anxiety disorder.  An August 2003 VA treatment note reflects a diagnosis of adjustment disorder post motor vehicle accident.  The Veteran was noted to be suffering from depression according to a March 2006 VA treatment note.  

A September 2008 VA treatment record, however, noted a history of PTSD.  An October 2008 VA treatment record also noted that the Veteran suffered from chronic PTSD.  However, another October 2008 VA treatment record concluded that the Veteran's Axis I diagnosis was depressive disorder.  

According to a December 2007 statement from a physician with the initials J. F., the Veteran had expressed concerns that memories of a traumatic accident suggested a diagnosis of PTSD.  The physician simply stated that this was "a possibility."  No further discussion or rationale was provided in support of this assertion.  

The Veteran was afforded a VA examination for his claimed PTSD in June 2010.  The examiner noted that the Veteran reported a traumatic event of being in a motor vehicle accident during service.  The Veteran indicated that he thought about this event approximately 3 to 4 times per week and that sometimes he would cry.  However, the examiner concluded that the Veteran did not meet the full criteria for a diagnosis of PTSD.  He did not exhibit persistence of avoidance of stimuli associated with the trauma and numbing of general responsiveness.  He also did not exhibit symptomatology of increased arousal.  Rather, the Veteran met the criteria for diagnoses of depressive disorder, anxiety disorder and alcohol abuse in full sustained remission.  The examiner determined that it was at least as likely as not that the Veteran's depression and anxiety disorder were due to military service.  In a January 2011 rating decision, service connection was established for depressive disorder, not otherwise specified (NOS), and an anxiety disorder (NOS), previously claimed as an acquired psychiatric disorder, and depression to include memory problems, effective as of June 20, 2007.  

A November 2010 VA treatment note does state that the Veteran was suffering from chronic PTSD.  No discussion was provided as to how this diagnosis was reached.  

The preponderance of the above evidence demonstrates that service connection for PTSD is not warranted.  Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

The Board recognizes that the Veteran has been noted to have a history of PTSD.  He was also noted to be suffering from chronic PTSD in November 2010.  However, the record does not discuss the criteria outlined in the DSM-IV when reaching this conclusion.  The June 2010 VA examiner, however, specifically discussed why the Veteran does not meet the criteria for a diagnosis of PTSD.  Namely, he did not exhibit persistence of avoidance of stimuli associated with the trauma and numbing of general responsiveness.  He also did not exhibit symptomatology of increased arousal.  The Veteran's psychiatric symptomatology was representative of depression and an anxiety disorder.  Service connection has since been established for these issues.  

The Board recognizes that the Veteran believes he is entitled to service connection for PTSD.  He has reported a stressor of hitting a cow with his motor vehicle and subsequently suffering a rollover accident.  The Veteran also reported that he had gasoline all over himself at the time of the accident and that he was afraid he would catch on fire.  The Veteran reported that he relived this incident on a weekly basis.  Nonetheless, the VA examiner explained that the Veteran did not avoid the stimuli associated with this event as he continued to drive.  He also did not exhibit symptomatology of increased arousal, demonstrating that he did not meet the criteria for a diagnosis of PTSD.  While the Veteran may believe he currently suffers from PTSD, as already noted, the record does not indicate that he has the requisite training or expertise to diagnose himself with a specific disability.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for PTSD must be denied.


ORDER

The claim of entitlement to service connection for a lumbar spine disability is denied.  

The claim of entitlement to service connection for a cervical spine disability is denied.  

The claim of entitlement to service connection for headaches is denied. 

The claim of entitlement to service connection for PTSD is denied.  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


